EXHIBIT 10.1

September 27, 2009

Mr. Michael J. Dunn, Jr.
President
Suburban Propane Partners, L.P.
24 Route 10 West
Whippany, New Jersey 07981-0206

Dear Mike:

This letter will serve to confirm the agreements reached between yourself and
the Compensation Committee of Suburban Propane’s Board of Supervisors (the
“Compensation Committee”) with respect to your assumption of the additional
duties of Chief Executive Officer in addition to your current role as President,
effective September 27, 2009.

1. We have agreed that, effective September 27, 2009, your current employment
agreement with Suburban Propane, dated as of January 20, 2009, shall terminate
and be of no further force and effect. From that day forward you will be an “at
will” employee of Suburban Propane on the same terms and conditions of
employment as the other senior executives of the company. From that day forward
you will participate in Suburban Propane’s Severance Protection Plan at the
78-week participation level. We have agreed that the Confidential Information
and Non-Competition Agreements you signed when you were hired are hereby
reinstituted (without any further action on either party’s part) and shall
remain in effect during the remainder of your employment with Suburban Propane
and thereafter in accordance with the terms thereof.

2. If, on or after the last day of Suburban Propane’s 2012 fiscal year, you
either retire (as such term is defined in Suburban Propane’s 2009 Restricted
Unit Plan) or your employment with Suburban Propane is terminated pursuant to
the terms of a succession plan agreed to by you and the Compensation Committee,
and you then execute and deliver to Suburban Propane on or prior to the six
month anniversary of the date of retirement/termination a fully effective
release of all claims in a form acceptable to Suburban Propane, then:



  (a)   you shall receive an amount equal to two times (2X) your then current
annual base salary, which will be paid out to you ratably over two years from
the date of retirement/termination in accordance with Suburban Propane’s regular
payroll practices (but off employee payroll); provided that you will not receive
your first payment for six months and one day after the date of
retirement/termination, at which point you will be paid a lump sum catch up
payment representing what you would have been paid over said six month period,
and the remaining payments will be paid as provided above; and



  (b)   we will make mutually agreeable arrangements, in a manner intended to
comply with or be exempt from Internal Revenue Code Section 409A, to continue
your and your eligible dependents’ then existing medical and dental coverage, at
no premium cost to you (deductibles and co-payments will still apply), until you
reach age 65; and

 

5



--------------------------------------------------------------------------------



 



  (c)   you may purchase the vehicle then provided to you by Suburban Propane by
the end of the month following the month in which the retirement/termination
occurs, and, subject to your providing Suburban Propane evidence of such
payment, Suburban Propane will reimburse you for said purchase price on the day
following the sixth month anniversary of the date of your
retirement/termination.

For purposes of this agreement, you will not be deemed to have retired or
terminated your employment if you simply relinquish the title and
responsibilities of President but remain Chief Executive Officer of Suburban
Propane.

3. For purposes of your benefits under the various benefit plans of Suburban
Propane in which you participate, termination of your employment pursuant to the
terms of a succession plan agreed to by you and the Compensation Committee shall
be deemed a “retirement.”

4. In consideration of the payments provided for in Section 2 above, you agree,
for a period not to exceed two (2) years following the date of your
retirement/termination, to provide reasonable transition consultation to
Suburban Propane (provided, however, that such consultation shall not be more
than 5% of the average level of services performed by you during the immediately
36 months preceding your retirement/termination).

Very truly yours,

SUBURBAN PROPANE PARTNERS, L.P.

/s/ HAROLD R. LOGAN, JR.                           
By: Harold R. Logan, Jr.
Title: Chairman of the Board of Supervisors


ACCEPTED AND AGREED
as of the date first written above:

/s/ MICHAEL J. DUNN, JR.                            
Michael J. Dunn, Jr.

 

 

6